Title: To Benjamin Franklin from Soulavie, 21 October 1782
From: Soulavie, abbé Jean-Louis Giraud
To: Franklin, Benjamin


Monsieur
paris ce 21 8bre 1782
J’ai Lu avec un plaisir extreme vos raisonnemens très profonds qui caracterisent le Beau genie de leur auteur et à moins que je ne reçoive des ordres contraires, je me ferai un grand honneur de les inserer dans mon tome 5 qui S’imprime, avec les Memoires que Vous M’avez promis de me renvoyer, & qui ont besoin d’etre corrigés. Alors Mon Volume aura un Merite inapreciable. Je demeure dans la rue des Vieilles thuileries à Lhotel de Mr. L’evêque de Bayeux ou j’ai un Logement.
Voila une place Vacante à L’academie des Sciences; il Se presente Mrs. fontaine, Avit, Descemet personnes ignorées du public; je N’ai personne, Monsieur, pour me porter dans ce Corps, je ne Connois qu’un peu M. le Roi parcequ’il fut nommé Comissaire de l’edition que j’ai donnée des œuvres de Mr. Hamilton.
Je Vous devrai donc, illustre philosophe, cet avantage Si Votre bonté peut vous porter à Vous interresser pour Moi, Vous êtes de cette academie, Vous êtes lié avec tous Ses membres et avec M. Amelot qui est le ministre dans le departement de qui Se trouve L’academie.

Aucun de Ceux qui Se presentent N’a autant travaillé que moi pour L’academie: je n’ai publié aucun Volume sans Son approbation, et j’ai lû huit memoires differens. L’esprit de L’academie est de recevoir des adjoints jeunes & zelés et qui N’ont d’autre occupation que les Sciences. Et Comme C’est la classe dhistoire naturelle et surtout des plantes je dois presenter dans peu de tems mon tome I des Vegetaux dont j’ai eu Lhonneur de Vous entretenir.
Si Sans Vous Compromettre, Sans Vous gener, Vous pouvez me rendre ce Service, je ne l’oublierai jamais de la vie, je M’abandonne à Vos bontés avec toute la Confiance.
Je suis avec un profond respect Monsieur Votre très humble et très obeissant Serviteur
LABBÉ SOULAVIE
rue des Vieilles thuileries hotel de M. lévêque de Bayeux
 
Notation: Solavie 21. Oct 1782
